Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 3 has been canceled.  Claims 1-2, 4-10 are still at issue and are present for examination.
Applicants' arguments filed on 8/31/21, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 (and its dependent claims 2, 4-10) it is unclear what “Sporoblomyces singularis MCC 0096” is and how it is structurally different than “wild type Sporoblomyces singularis” cells. No description or deposit number of such strain could be found in the disclosure and a search of prior art under said strain name, fails to reveal any structural information either. Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-10 remain is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US2014/0038269, cited previously) according to previous office action.
In traversal of this rejection, applicant has amended claim 1 and 6 and argues the following: (1) that Ikeda fails to disclose utilizing Sporobolomyces singularis MCC (2) The method of Ikeda is different than instant method as it is focusing on preparation of a microbial cell powder and such method is characterized by adding a carbohydrate to a microbial cell solution having an enzymatic activity and then drying the liquid. According to Ikeda, oligosaccharides are produced by hydrating said powder and then adding a 60% lactose solution and allowing that reaction to proceed at 65 °C for 22 hours at pH 6.
(3) The yield of oligosaccharides obtained by the method of Ikeda is very low (see table 10). 
Therefore according to applicant, said art is neither the same nor similar to instant invention.
These arguments were fully considered but were found unpersuasive. With respect to applicant’s first argument, it should be noted that it is unclear what the instantly claimed strain is, as no description of said product can be found in the prior art or the disclosure.
Regarding applicant’s second argument, it should be noted that firstly, instant rejection is a 103 and not a 102 rejection. Therefore, Ikeda does not need to be similar or the same as instant invention. Secondly, Ikeda is cited to show that the concept of galacto-oligosaccahride production utilizing, Sporobolomyces singularis cells in the presence of lactose, at ratios of 1-10% w/v of cell to lactose solution (see page 2, column 2 of Ikeda) at the instantly claimed temperature range was known in the prior art.
With regards to applicant’s third argument, it should be pointed that claims 1, 4-10 do not mention any yields of galacto-oligosaccharides produced and hence, whether 
Therefore, based on the explanations elaborated previously and the response shown above, the examiner finds no reason to withdraw this rejection.
Claim 8 remains rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (cited previously) further in view of Gibson (US2019/0290675, cited previously) according to previous office action. In traversal of this rejection, applicant provided the same arguments mentioned above, which have already been addressed. Hence, this rejection also remains.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-10 remain rejected on the ground of nonstatutory double patenting over claims 1-11 of U.S. Patent No. 9,139,856 (“Avalakki’) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent, as explained previously.

Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
In traversal of this rejection, applicant argues that (1) the process of Avalakki utilizes a mixed microbial culture and fails to claim the process of utilizing instant strain of Sporobolomyces singularis and (2) the yields of Avalakki are very low as compared to yields obtained here.
These arguments were also found unpersuasive for the reasons already explained above. More specifically, as regards to utilizing a mixed culture of Avalakki (see argument 1, above), instant process (see claim 1) in the preamble refers to a process “comprising”, which is open language and hence, instant claims do not exclude addition of other yeast or microbial cells to Sporobolomyces strain of this invention, for producing galacto-oligosaccharides. With respect to argument 2, see explanations provided above.
Therefore, this rejection also remains for applicant to consider.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656